DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 - 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 11,336,865. Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims  and dependent claim of following: U.S. Patent No. 11,336,865, and independent claims of the present application share the following: A system comprising: a processor; and at least one memory device including instructions that are executable by the processor to cause the processor to: establish a main videoconferencing meeting, the main videoconference meeting including a plurality of participants; establish a host of the main videoconferencing meeting, the host participating in the main videoconferencing meeting from a first host client device; receive a selection, in response to a host selection input at the first host client device, of a first participant of the plurality of participants to be a co-host, the first participant participating in the main videoconferencing meeting from a second host client device; receive a first sub-meeting control input from the second host client device and a second sub-meeting control input from the first host client device, the sub-meeting control inputs identifying actions with respect to a sub-meeting associated with the main videoconferencing meeting; apply a preselected prioritization to the actions to provide a prioritized sub- meeting control input; and execute the prioritized sub-meeting control input from a host command queue configured to establish the first sub-meeting control input as from the host.

Claim Rejections - 35 USC § 112
3.      The following is a quotation of the second paragraph of 35 U.S.C. 112:
        The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter     which the applicant regards as his invention. 

         Claims 1-20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
         Claim 1 recites the term “the sub-meeting control inputs” in line 14. It is unclear if this term is referring to “a first sub-meeting control inputs” in line 13 or “a second sub-meeting control inputs” in line 14. Applicant should resolve this issue for claims 1, 8, and 15.
Examiner interpreted the claim as “the first sub-meeting control inputs” and “the second sub-meeting control inputs” identifying actions with respect to a sub-meeting associated with the main video conferencing.

Conclusion                                    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656